 
Exhibit 10.3
Security Agreement dated August 6, 2009

 


 
SECURITY AGREEMENT
 
This Security Agreement (as amended, restated, modified or otherwise
supplemented from time to time, this “Security Agreement”), dated as of August
6, 2009, is executed by ZAP, a California corporation (together with its
successors and assigns, “Debtor”), in favor of Cathaya Capital, L.P., a Cayman
Islands exempted limited partnership, as secured party (together with its
successors and assigns, “Secured Party”).
 
RECITALS
 
A.           Debtor and Secured Party have executed a Securities Purchase
Agreement, dated as of the date hereof (as amended, restated, modified or
otherwise supplemented from time to time, the “Securities Purchase Agreement”).
 
B.           Pursuant to the Securities Purchase Agreement, Debtor has executed
a Secured Convertible Promissory Note, dated as of the date hereof (as amended,
modified or otherwise supplemented from time to time, the “Note”) in the
principal amount of up to ten million dollars ($10,000,000.00) in favor of
Secured Party.
 
C.           In order to induce Secured Party to extend the credit evidenced by
the Note, Debtor has agreed to enter into this Security Agreement and to grant
Secured Party the security interest in the Collateral described below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:
 
1.   Definitions and Interpretation.  When used in this Security Agreement, the
following terms have the following respective meanings:
 
“Account Debtor” shall mean a Person who is obligated under an Account or any
Chattel Paper, Document, Instrument, General Intangible or Supporting Obligation
in respect thereof or relating thereto.
 
“Account” shall mean “account” as defined in the UCC, and all rights to payment,
whether or not earned by performance, for goods or other property sold, leased,
licensed, assigned or otherwise disposed of, or services rendered or to be
rendered, including, without limitation all such rights constituting or
evidenced by any General Intangible, together with all of Debtor’s rights, if
any, in any goods or other property giving rise to such right to payment.
 
“Applicable Law” shall mean all laws, rules, regulations and binding
governmental guidelines applicable to the Person, conduct, transaction,
agreement or matter in question, including all
 
 
 

--------------------------------------------------------------------------------

 
applicable statutory law, common law and equitable principles, and all
provisions of constitutions, treaties, statutes, rules, regulations, orders,
rulings and decrees of Governmental Authorities having jurisdiction over such
Person.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code.
 
“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC.
 
“Collateral” has the meaning given to that term in Section 2 hereof.
 
“Commercial Tort Claim” shall have the meaning given to such term in Article 9
of the UCC.
 
“Copyright” means all:
 
(a)           Copyrights, whether or not published or registered under the
Copyright Act of 1976, 17 U.S.C. Section 101 et seq., as the same shall be
amended from time to time and any predecessor or successor statute thereto (the
“Copyright Act”), and applications for registration of copyrights, and all works
of authorship and other intellectual property rights therein, including without
limitation, copyrights for computer programs, source code and object code
databases and related materials and documentation, and (i) all renewals,
revisions, derivative works, enhancements, modifications, updates, new releases
and other revisions thereof, (ii) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including without
limitation, payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements thereof, (iii) the right
to sue for past, present and future infringements thereof and (iv) all of
Debtor’s rights corresponding thereto throughout the world;
 
(b)           Rights under or interests in any copyright license agreements with
any other party, whether Debtor is a licensee or licensor under any such license
agreement and the right to use the foregoing in connection with the enforcement
of the Secured Party’s rights under the Transaction Documents; and
 
(c)           Copyrightable materials now or hereafter owned by Debtor,
including without limitation, all tangible property embodying the copyright
described in clause (a) hereof or such copyrightable materials, and all tangible
property covered by the licenses described in clause (b) hereof.
 
“Deposit Account” shall mean “deposit account” as defined in Article 9 of the
UCC.
 
“Document” shall mean“document” as defined in Article 9 of the UCC.
 
“Equipment” shall mean all “equipment” as defined in Article 9 of the UCC.
 
“Event of Default” has the meaning given to that term in the Note.
 
“Financed Receivables” shall mean all receivables against which advances are
made to Debtor under the Note.
 
“General Intangible” shall mean “general intangible” as defined in Article 9 of
the UCC.
 
“Goods” shall mean all “goods” as defined in Article 9 of the UCC.
 
 
- 2 -

--------------------------------------------------------------------------------

 
“Governmental Authority” shall mean any federal, state, provincial, territorial,
municipal, foreign or other governmental department, agency, commission, board,
bureau, court, tribunal, instrumentality, political subdivision, or other entity
or officer exercising executive, legislative, judicial, regulatory or
administrative functions for or pertaining to any government or court, in each
case whether associated with the United States, a state, district or territory
thereof, Canada, or a province or territory thereof, or any other foreign entity
or government.
 
“Insolvency Proceeding” shall mean any case or proceeding commenced by or
against a Person under any state, provincial, territorial, federal or foreign
law for, or any agreement of such Person to, (a) the entry of an order for
relief under the Bankruptcy Code, or the commencement of any proceeding under
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, interim receiver, receiver-manager, monitor, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property under any bankruptcy or insolvency law; or (c) an assignment or trust
mortgage for the benefit of creditors under any bankruptcy or insolvency law.
 
“Instrument” shall mean “instrument” as defined in Article 9 of the UCC.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by Debtor, including inventions,
designs, Patents, Copyrights, Trademarks, trade secrets, domain names,
confidential or proprietary technical and business information, know-how,
methods, processes, drawings, specifications or other data or information and
all memoranda, notes and records with respect to any research and development,
software and databases and all embodiments or fixations thereof whether in
tangible or intangible form or contained on magnetic media readable by machine
together with all such magnetic media and related documentation, registrations
and franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
 
“Inventory” shall mean: (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in Debtor’s business; all goods in which Debtor has
an interest in mass or a joint or other interest or right of any kind; and all
goods which are returned to or repossessed by Debtor, all computer programs
embedded in any goods and all accessions thereto and products thereof (in each
case, regardless of whether characterized as inventory under the UCC).
 
“Investment Property” means “investment property” as defined in Article 9 of the
UCC.
 
“Letter-of-Credit Right” means “letter-of-credit right” as defined in Article 9
of the UCC.
 
“Patents” means all (a) letters patent, design patents, utility patents,
inventions and trade secrets, all patents and patent applications in the United
States Patent and Trademark Office, and interests under patent license
agreements, including without limitation, the inventions and improvements
described and claimed therein, (b) licenses pertaining to any patent whether
Debtor is licensor or licensee, (c) income, royalties, damages and payments now
and hereafter due and /or payable under and with respect thereto, including
without limitation, damages and payments for past, present or future
infringements, (d) rights to sue for past, present and future infringements
thereof, (e) rights corresponding thereto throughout the world in all
jurisdictions in which such patents have been issued or applied for and (f) the
reissues, divisions, continuations, renewals, extensions and
continuations-in-part of any of the foregoing.
 
 
- 3 -

--------------------------------------------------------------------------------

 
“Proceeds” shall mean all “proceeds” as defined in Article 9 of the UCC.
 
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
 
“Supporting Obligations” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.
 
“Trademarks” means all (a) trademarks, trademark registrations, interest under
trademark license agreements, trade names, trademark applications, service
marks, business names, trade styles, designs, logos and other source or business
identifiers for which registrations have been issued or applied for in the
United States Patent and Trademark Office or in any other office or with any
other official anywhere in the world or which are used in the United States or
any state, territory or possession thereof, or in any other place, nation or
jurisdiction anywhere in the world, (b) licenses pertaining to any such mark
whether Debtor is licensor or licensee, (c) all income, royalties, damages and
payments for past, present or future infringements thereof, (d) rights to sue
for past, present and future infringements thereof, (e) rights corresponding
thereto throughout the world, (f) all product specification documents and
production and quality control manuals used in the manufacture of products sold
under or in connection with such marks, (g) all documents that reveal the name
and address of all sources of supply of, and all terms of purchase and delivery
for, all materials and components used in the production of products sold under
or in connection with such marks, (h) all documents constituting or concerning
the then current or proposed advertising and promotion by Debtor, their
subsidiaries or licensees of products sold under or in connection with such
marks, including without limitation, all documents that reveal the media used or
to be used and the cost for all such advertising conducted within the described
period or planned for such products and (i) renewals and proceeds of any of the
foregoing.
 
“UCC” means the Uniform Commercial Code as in effect in the State of California
from time to time.
 
All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Securities Purchase Agreement.
 
2. Grant of Security Interest.  As security for the Obligations, Debtor hereby
pledges to Secured Party and grants to Secured Party a security interest of
first priority in all right, title and interests of Debtor in and to the
following property, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):
 
(a)           all Accounts;
 
(b)           all Chattel paper;
 
(c)           all Commercial Tort Claims listed on Schedule B.
 
(d)           all Deposit Accounts and cash;
 
(e)           all Documents;
 
(f)           all Equipment;
 
(g)           all General Intangibles;
 
 
- 4 -

--------------------------------------------------------------------------------

 
(h)           all Goods;
 
(i)           all Instruments;
 
(j)           all Intellectual Property;
 
(k)           all Inventory;
 
(l)           all Investment Property;
 
(m)           all Letter-of-Credit rights;
 
(n)           all accessions to, substitutions for, and all replacements,
products, and cash and non-cash Proceeds of the foregoing, including Proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
 
(o)           all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.
 
Notwithstanding the foregoing, the Collateral shall not include account number
xxxxxx or account number xxxxxxx maintained by Debtor at North Coast Bank or
account number xxxxx maintained by Debtor at Bank of America, N.A.; provided,
that (i) as of the date hereof, the aggregate balances of such accounts does not
exceed $1,026,000 and (ii) after the date hereof, Debtor does not deposit
additional amounts in such accounts other than the proceeds from that certain
Subscription Agreement dated June 9, 2009 by and between the Debtor and The
Banks Group, LLC and that certain Subscription Agreement dated June 9, 2009 by
and between the Debtor and The Banks Development Trust, such proceeds not to
exceed an aggregate amount in excess of $1,000,000; provided, further, however,
that if at any time the cash held in such accounts is used for purposes other
for the Debtor’s general and administrative expenses, this paragraph shall not
apply and such accounts shall constitute Collateral.
 
3.   Representations and Warranties.  Debtor represents and warrants to Secured
Party that:
 
(a)   Collateral.  (i) Debtor is the owner of the Collateral (or, in the case of
after-acquired Collateral, at the time Debtor acquires rights in the Collateral,
will be the owner thereof) and that no other Person has (or, in the case of
after-acquired Collateral, at the time Debtor acquires rights therein, will
have) any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens; (ii) upon the filing
of UCC-1 financing statements in the appropriate filing offices and execution of
a control agreement with respect to each Deposit Account, Secured Party has (or
in the case of after-acquired Collateral, at the time Debtor acquires rights
therein, will have) a first priority perfected security interest in the
Collateral to the extent that a security interest in the Collateral can be
perfected by such filing or execution of such control agreement, except for
Permitted Liens; (iii) other than financing statements filed in favor of Secured
Party, no effective UCC-1 financing statement, fixture filing or other
instrument similar in effect under any Applicable Law covering all of any part
of the Collateral is on file in any filing or recording office except for (x)
financing statements for which proper termination statements have been delivered
to Secured Party and (y) financing statements filed in connection with Permitted
Liens; (iv) all inventory related to Accounts has been (or, in the case of
hereafter produced inventory, will be) produced in compliance with applicable
laws, including the Fair Labor Standards Act; iv) all accounts receivable and
payment intangibles are genuine and enforceable against the party obligated to
pay the same; (v) the originals of all documents evidencing all accounts
receivable and payment intangibles of Debtor and the only original
 
 
- 5 -

--------------------------------------------------------------------------------

 
books of account and records of Debtor relating thereto are, and will continue
to be, kept at the chief executive office of Debtor set forth on Schedule B or
at such other locations as Debtor may establish in accordance with Section 4(d),
and (f) all information set forth in Schedule A and Schedule B hereto is true
and correct.
 
(b)   Accounts.  With respect to each Account,
 
(i)   such Account represents valid, binding and enforceable obligations of the
Account Debtor or other Persons obligated thereon;
 
(ii)   such Account is genuine and in all respects what it purports to be, and
is not evidenced by a judgment;
 
(iii)   such Account arises out of a an undisputed, completed and bona fide sale
and delivery of goods in the ordinary course of business consistent with past
practices, and substantially in accordance with any purchase order, contract or
other document relating thereto;
 
(iv)   such Account is for a sum certain, maturing as stated in the invoice or
purchase order covering such sale, a copy of which has been furnished to Secured
Party;
 
(v)   such Account is not subject to any offset, Lien (other than Secured
Party’s Lien) deduction, defense, dispute, counterclaim or other adverse
condition except as arising in the ordinary course of business and disclosed to
Secured Party or as contemplated by clause (vii) below, and it is absolutely
owing by the Account Debtor, without contingency in any respect;
 
(vi)   no purchase order, agreement, document or Applicable Law restricts grants
of security interests in such Account to Secured Party (unless under Applicable
Law the restriction is ineffective), and Debtor is the sole payee or remittance
party shown on the invoice;
 
(vii)   no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the ordinary course of business consistent with past
practices for prompt payment that are reflected on the face of the invoice
related thereto and in the reports submitted to Secured Party hereunder;
 
(viii)   to the best of Debtor’s knowledge, (x) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (y) the Account Debtor had the capacity to
contract when the Account arose, continues to meet Debtor’s customary credit
standards, is solvent, is generally paying its debts as they become due (except
to the extent that such Account Debtor has established adequate reserves
therefor in accordance with GAAP), is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (z) there are no proceedings or actions threatened in writing or
pending against any Account Debtor that could reasonably be expected to have a
material adverse effect on the Account Debtor’s financial condition;
 
(ix)   to the best of Debtor’s knowledge, all Accounts comply in all material
respects with all Applicable Laws concerning form, content and manner of
preparation and execution, including, where applicable, any federal or state
consumer credit laws;
 
(x)   Debtor has not assigned any of its rights under the Account except as
provided in this Security Agreement or as set forth in or permitted by the other
Transaction Documents;
 
 
- 6 -

--------------------------------------------------------------------------------

 
(xi)   all statements made, all unpaid balances and all other information in the
books and records and other documentation pertaining to the Account are in all
material respects true and correct and what they purport to be; and
 
(xii)   the originals of all documents evidencing all accounts receivable and
payment intangibles of Debtor and the only original books of account and records
of Debtor relating thereto are, and will continue to be, kept at the chief
executive office of Debtor set forth on Schedule B or at such other locations as
Debtor may establish in accordance with Section 4(d), and all information set
forth in Schedule B hereto is true and correct.
 
(c)   Inventory Relating to Accounts.  Except for Inventory relating to Accounts
that is in transit or as disclosed to Secured Party in writing prior to the date
hereof, (i) no bailee, warehouseman or similar Person has possession of
Inventory relating to Accounts and owned by Debtor and (ii) no Inventory
relating to Accounts and owned by Debtor has been consigned to any Person or is
held by such Debtor pursuant to a sale or return, sale on approval or similar
arrangement.
 
(d)   Intellectual Property.  (i) Debtor does not own any patents, trademarks,
copyrights or mask works registered in, or the subject of pending applications
in, the Patent and Trademark Office or the Copyright Office or any similar
offices or agencies in any other country or any political subdivision thereof,
other than those described on Schedule A hereto; (ii) Debtor has, except for
Permitted Liens, the sole, full and unencumbered right, title and interest in
and to the trademarks shown on Schedule A and the goods and services covered by
the registrations thereof and, to the extent registered, such registrations are
valid and enforceable and in full force and effect; (iii) Debtor has, except for
Permitted Liens, the sole, full and unencumbered right, title and interest in
and to each of the patents shown on Schedule A and the registrations thereof are
valid and enforceable and in full force and effect; (iv) Debtor has, except for
Permitted Liens, the sole, full and unencumbered right, title and interest in
and to each of the copyrights shown on Schedule A and according to the records
of the Copyright Office, each of said copyrights is valid and enforceable and in
full force and effect; (v) Debtor has, except for Permitted Liens, the sole,
full and encumbered right, title and interest in and to the mask works shown on
Schedule A and according to the records of the Copyright Office, each of said
mask works is valid and enforceable and in full force and effect; (vi) there is
no claim by any third party that any patents, trademarks, copyrights or mask
works are invalid and unenforceable or do or may violate the rights of any
Person; (vii) all licenses (other than non-exclusive licenses to end-users) of
patents, trademarks, copyrights, mask works and trade secrets which Debtor has
granted to any Person are set forth in Schedule A hereto; (viii) Debtor has
obtained from each employee who may be considered the inventor of patentable
inventions (invented within the scope of such employee’s employment) an
assignment to Debtor of all rights to such inventions, including patents; and
(ix) Debtor has taken all reasonable steps necessary to protect the secrecy and
the validity under applicable law of all material trade secrets.
 
4.   Covenants Relating to Collateral.  Debtor hereby agrees (a) to perform all
acts that may be necessary to maintain, preserve, protect and perfect the
Collateral, the Lien granted to Secured Party therein and the perfection and
priority of such Lien, except for Permitted Liens; (b) not to use or permit any
Collateral to be used (i) in violation in any material respect of any Applicable
Law, or (ii) in violation of any policy of insurance covering the Collateral;
(c) to pay promptly when due all taxes and other governmental charges, all Liens
and all other charges now or hereafter imposed upon or affecting any Collateral;
(d) without 30 days’ prior written notice to Secured Party, (i) not to change
Debtor’s name or place of business (or, if Debtor has more than one place of
business, its chief executive office), or the office in which Debtor’s records
relating to accounts receivable and payment intangibles are kept, (ii) not to
change Debtor’s state of incorporation, (iii) not to keep Collateral consisting
of chattel paper at any location other than its chief executive office set forth
in item 1 of Schedule B hereto, and (iv) not to keep Collateral consisting of
equipment or inventory at any location other than the locations set forth in
item 5 of Schedule B hereto, (f) to
 
 
- 7 -

--------------------------------------------------------------------------------

 
procure, execute and deliver from time to time any endorsements, assignments,
financing statements and other writings reasonably deemed necessary or
appropriate by Secured Party to perfect, maintain and protect its Lien hereunder
and the validity and priority thereof or to enable Secured Party to exercise and
enforce its rights and remedies hereunder, and to deliver promptly to Secured
Party all originals of Collateral consisting of instruments; (g) to appear in
and defend any action or proceeding which may affect its title to or Secured
Party’s interest in the Collateral; (h) if Secured Party gives value to enable
Debtor to acquire rights in or the use of any Collateral, to use such value for
such purpose; (i) to keep separate, accurate and complete records of the
Collateral and to provide Secured Party with such records and such other reports
and information relating to the Collateral as Secured Party may reasonably
request from time to time; (j) not to surrender or lose possession of (other
than to Secured Party), sell, encumber, lease, rent, or otherwise dispose of or
transfer any Collateral or right or interest therein, and to keep the Collateral
free of all Liens except Permitted Liens; provided that Debtor may sell, lease,
transfer, license or otherwise dispose of any of the Collateral in the ordinary
course of business consisting of (i) the sale of inventory, (ii) sales of
worn-out or obsolete equipment, and (iii) non-exclusive licenses and similar
arrangements for the use of the property of Debtor; (k) if requested by Secured
Party, to type, print or stamp conspicuously on the face of all original copies
of all Collateral consisting of chattel paper a legend satisfactory to Secured
Party indicating that such chattel paper is subject to the security interest
granted hereby; (l) to collect, enforce and receive delivery of the accounts
receivable and payment intangibles in accordance with past practice until
otherwise notified by Secured Party; (m) to comply with all material
requirements of law relating to the production, possession, operation,
maintenance and control of the Collateral (including the Fair Labor Standards
Act); and (n) to permit Secured Party and its representatives the right, at any
time during normal business hours, upon reasonable prior notice, to visit and
inspect the properties of Debtor and its corporate, financial and operating
records, and make abstracts therefrom, and to discuss Debtor’s affairs, finances
and accounts with its directors, officers and independent public accountants.
 
5.   Covenants Relating to Accounts.  Debtor hereby agrees to:
 
(a)   Upon the request of Secured Party, promptly provide Secured Party with:
(i) master customer listings, including all names and addresses, together with
copies or originals (as requested by Secured Party) of documents, customer
statements, repayment histories and present status reports relating to the
Accounts; (ii) accurate records and summaries of Accounts, including detailed
agings specifying the name, face value and date of each Financed Receivable, and
listings of Accounts that are disputed or have been cancelled; and (iii) such
other matters and information relating to the Accounts as Secured Party shall
from time to time reasonably request;
 
(b)   Give only normal discounts, allowances and credits and discounts,
allowances and credits that are not materially less favorable to Debtor as is
its standard practice as of the Closing Date as to Accounts, in the ordinary
course of business, according to normal trade practices, and enforce all
Accounts in accordance with their terms according to normal trade practices, and
take all such action to such end as may from time to time be reasonably
requested by Secured Party;
 
(c)   Other than in the ordinary course of business, according to normal trade
practices used by Debtor in the past, if any discount, allowance, credit,
extension of time for payment, agreement to make a rebate or otherwise to reduce
the amount owing on, or compromise or settle, an Account exists or occurs, or
if, to Debtor’s knowledge, any dispute, setoff, claim, counter-claim or defense
exists or has been asserted or threatened with respect to an Account, disclose
such fact fully to Secured Party in the books and records relating to such
Account and in connection with any Financed Receivable or report furnished by
Debtor to Secured Party relating to such Account; provided that after the
occurrence and during the continuation of an Event of Default, Debtor shall not
(i) grant any extension or renewal of time of payment of any Account, (ii)
compromise or settle any dispute, claim or legal proceeding with respect to any
Account for less than the total
 
 
- 8 -

--------------------------------------------------------------------------------

 
unpaid balance thereof, (iii) release, wholly or partially, any Person liable
for the payment thereof, or (iv) allow any credit or discount thereon;
 
(d)    If any Accounts arise from contracts with the United States or any
department, agency or instrumentality thereof that individually or in the
aggregate become material, use reasonable efforts to, as promptly as
practicable, notify Secured Party thereof and execute any documents and
instruments and take any other steps reasonably requested by Secured Party in
order that all monies due and to become due thereunder shall be assigned to
Secured Party and notice thereof given to the Federal authorities under the
Federal Assignment of Claims Act;
 
(e)   In accordance with its sound business judgment, perform and comply in all
material respects with its obligations in respect of the Accounts;
 
(f)   Upon request of Secured Party, use reasonable efforts to, as promptly as
practicable, mark the Accounts and all of Debtor’s books and records pertaining
thereto with such legends as Secured Party shall reasonably specify to reference
to the fact that Secured Party has a security interest therein;
 
(g)   Upon request of Secured Party, (i) use reasonable efforts to, as promptly
as practicable, notify all or any designated portion of the Account Debtors of
Secured Party’s security interest, and (ii) upon the occurrence and during the
continuation of an Event of Default, notify the Account Debtors or any
designated portion thereof that payment shall be made directly to Secured Party
or to such other Person or location as Secured Party shall specify;
 
(h)   Upon the occurrence and during the continuation of any Event of Default,
establish such lockbox or similar arrangements for the payment of the Accounts
as Secured Party shall require;
 
(i)   If at any time Debtor shall take a security interest in any property of an
Account Debtor to secure the payment and performance of an Account, Debtor shall
(i) promptly notify Secured Party of such security interest and (ii) if
requested by Secured Party, promptly assign such security interest to Secured
Party; and
 
(j)   With respect to any Account that is evidenced by, or constitutes, Chattel
Paper or Instruments, Debtor shall cause each originally executed copy thereof
to be delivered to Secured Party promptly after Debtor’s receipt thereof,
appropriately indorsed to Secured Party or indorsed in blank.
 
6.   Covenants Relating to Inventory.  Debtor hereby agrees, upon the request of
Secured Party, to (i) use reasonable efforts to, as promptly as practicable,
provide Secured Party with a report of all Collateral consisting of Inventory
relating to Accounts, in form and substance reasonably satisfactory to Secured
Party; (ii) monthly take a physical listing of such Inventory relating to
Accounts and promptly deliver a copy of such physical listing to Secured Party;
(iii) if any Collateral consisting of Inventory relating to Accounts is at any
time evidenced by a document of title use reasonable efforts to, as promptly as
practicable, deliver such document to Secured Party; and (iv) prior to any third
party obtaining possession or control of any Inventory relating to Accounts,
Debtor shall join with Secured Party in notifying the third party of Secured
Party’s security interest and obtaining acknowledgement from the third party
that it is holding such Inventory for the benefit of Secured Party.
 
7.   Covenants Regarding Intellectual Property.  Debtor hereby agrees:
 
(a)   Debtor will perform all acts and execute all documents, including notices
of security interest for each relevant type of intellectual property in forms
suitable for filing with the Patent and
 
 
- 9 -

--------------------------------------------------------------------------------

 
Trademark Office or the Copyright Office, that may be necessary or desirable to
record, maintain, preserve, protect and perfect Secured Party’s interest in the
Collateral, the Lien granted to Secured Party in the Collateral and the first
priority of such Lien;
 
(b)   Except to the extent that Secured Party gives its prior written consent:
 
(i)   Debtor (either itself or through licensees) will continue to use its
trademarks in connection with each and every trademark class of goods or
services applicable to its current line of products or services as reflected in
its current catalogs, brochures, price lists or similar materials in order to
maintain such trademarks in full force and effect free from any claim of
abandonment for nonuse, and Debtor will not (and will not permit any licensee
thereof to) do any act or knowingly omit to do any act whereby any material
trademark may become invalidated;
 
(ii)   Debtor will not do any act or omit to do any act whereby any material
patent registrations may become abandoned or dedicated to the public domain or
the remedies available against potential infringers weakened and shall notify
Secured Party immediately if it knows of any reason or has reason to know that
any patent registration may become abandoned or dedicated; and
 
(iii)   Debtor will not do any act or omit to do any act whereby any material
registered copyrights or mask works may become abandoned or dedicated to the
public domain or the remedies available against potential infringers weakened
and shall notify Secured Party immediately if it knows of any reason or has
reason to know that any registered copyright or mask work may become abandoned
or dedicated to the public domain.
 
(c)   While any Obligations remain outstanding or Secured Party has any
commitment to extend credit under any Transaction Document, without the prior
written consent of Secured Party, Debtor shall not register or cause to be
registered with the United States Copyright Office any copyright registrations
with respect to any proprietary software of Debtor or any other property of
Debtor that may be registered with the United States Copyright Office.
 
(d)   Subject to Section 5(c), Debtor will take all necessary steps in any
proceeding before the Patent and Trademark Office, the Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, to diligently prosecute or maintain, as applicable, each application
and registration of the Patents, Trademarks, Copyrights and mask works,
including filing of renewals, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings (except to the extent
that dedication, abandonment or invalidation is permitted hereunder).
 
(e)   While any Obligations are outstanding, Debtor shall (i) make application
to the Patent and Trademark Office to register any material unpatented but
patentable inventions developed by Debtor or its employees (within the scope of
their employment), unless Debtor, in the exercise of its reasonable business
judgment, deems any such patent not to have any significant commercial value or
determines that its rights thereunder are better preserved as a trade secret;
and (ii) make application to the Patent and Trademark Office to register any
registerable but unregistered material Trademarks used by Debtor in connection
with its products or services.
 
(f)   Debtor shall (i) use proper statutory notice in connection with its use of
the Patents, Trademarks, Copyrights and mask works, (ii) maintain consistent
standards of quality in its manufacture of products sold under the trademarks or
provision of services in connection with the trademarks, and (iii) take all
steps necessary to protect the secrecy and the validity under Applicable Law of
all material trade secrets.
 
 
- 10 -

--------------------------------------------------------------------------------

 
(g)   Debtor agrees that if it learns of any use by any Person of any term or
design likely to cause confusion with any Trademark owned by Debtor, Debtor
shall promptly notify Secured Party of such use and of all steps taken and to be
taken to remedy any infringement of any Trademark owned by Debtor.
 
(h)   Debtor shall maintain with each employee who may have access to the trade
secrets of Debtor an agreement by which such employee agrees not to disclose
such trade secrets and with each employee who may be the inventor of patentable
inventions (invented within the scope of such employee’s employment) an
invention assignment agreement requiring such employee to assign all rights to
such inventions, including patents and patent applications, to Debtor and
further requiring such employee to cooperate fully with Debtor, its successors
in interest, including Secured Party, and their counsel, in the prosecution of
any patent application or in any litigation involving the invention, whether
such cooperation is required during such employee’s employment with Debtor or
after the termination of such employment.
 
(i)   Debtor shall have the right and obligation to commence and diligently
prosecute such suits, proceedings or other actions for infringement or other
damage, or reexamination or reissue proceedings, or opposition or cancellation
proceedings as are reasonable to protect any of its Patents, Trademarks,
Copyrights, mask works or trade secrets.  No such suit, proceeding or other
actions shall be settled or voluntarily dismissed, nor shall any party be
released or excused of any claims of or liability for infringement, without the
prior written consent of Secured Party, which consent shall not be unreasonably
withheld.
 
8.   Authorized Action by Secured Party.  Debtor hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Secured Party may perform (but Secured Party shall not
be obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Security Agreement
to perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action it deems
advisable, with respect to the Collateral; (d) insure, process and preserve the
Collateral; (e) pay any indebtedness of Debtor relating to the Collateral; and
(f) execute UCC financing statements and other documents, instruments and
agreements required hereunder; provided, however, that Secured Party shall not
exercise any such powers granted pursuant to subsections (a) through (c) unless
an Event of Default exists.  Debtor agrees to reimburse Secured Party upon
demand for any reasonable costs and expenses, including attorneys’ fees, Secured
Party may incur while acting as Debtor’s attorney-in-fact hereunder, all of
which costs and expenses are included in the Obligations.  It is further agreed
and understood between the parties hereto that such care as Secured Party gives
to the safekeeping of its own property of like kind shall constitute reasonable
care of the Collateral when in Secured Party’s possession; provided, however,
that Secured Party shall not be required to make any presentment, demand or
protest, or give any notice and need not take any action to preserve any rights
against any prior party or any other person in connection with the Obligations
or with respect to the Collateral.
 
9.   Default and Remedies.
 
(a)   Default.  Debtor shall be deemed in default under this Security Agreement
upon the occurrence and during the continuance of an Event of Default.
 
(b)   Remedies.  Upon the occurrence and during the continuance of any such
Event of Default, Secured Party shall have the rights of a secured creditor
under the UCC, all rights granted by this Security Agreement and by law,
including the right to:  (a) require Debtor to assemble the Collateral and
 
 
- 11 -

--------------------------------------------------------------------------------

 
make it available to Secured Party at a place to be designated by Secured Party;
and (b) prior to the disposition of the Collateral, store, process, repair or
recondition it or otherwise prepare it for disposition in any manner and to the
extent Secured Party deems appropriate and in connection with such preparation
and disposition, without charge, use any Trademark, trade name, Copyright,
Patent or technical process used by Debtor.  Debtor hereby agrees that ten (10)
days’ notice of any intended sale or disposition of any Collateral is
reasonable.  In furtherance of Secured Party’s rights hereunder, Debtor hereby
grants to Secured Party an irrevocable, non-exclusive license (exercisable
without royalty or other payment by Secured Party, but only in connection with
the exercise of remedies hereunder) to use, license or sublicense any Patent,
Trademark, trade name, Copyright or other Intellectual Property in which Debtor
now or hereafter has any right, title or interest together with the right of
access to all media in which any of the foregoing may be recorded or stored.
 
(c)   Litigation and Other Proceedings.  Upon the occurrence and during the
continuation of an Event of Default, Secured Party shall have the right but not
the obligation to bring suit or institute proceedings in the name of Debtor or
Secured Party to enforce any rights in the Collateral, in which event Debtor
shall at the request of Secured Party do any and all lawful acts and execute any
and all documents reasonably required by Secured Party in aid of such
enforcement.  If Secured Party elects not to bring suit to enforce any right
under the Collateral, Debtor agrees to use all reasonable measures, whether by
suit, proceeding or other action, to cause to cease any infringement of any
right under the Collateral by any Person and for that purpose agrees to
diligently maintain any action, suit or proceeding against any Person so
infringing necessary to prevent such infringement.
 
10.   Miscellaneous.
 
(a)   Notices.  Except as otherwise provided herein, all notices and other
communications required or permitted hereunder shall be effective upon receipt
and shall be in writing and may be delivered in person, by telecopy, electronic
mail, express delivery service or U.S. mail, in which event it may be mailed by
first-class, certified or registered, postage prepaid, addressed, to the party
to be notified, at the respective addresses set forth below, or at such other
address which may hereinafter be designated in writing:
 



 
Secured Party:
Cathaya Capital, L.P.
In care of Priscilla Lu
Hong Kong, China
 
with a copy to:


Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304
Attention: Jon Layman, Esq.
Fax No.: (650) 493-6811

 

 
Debtor:
ZAP
Attn: Chief Financial Officer
501 4th Street
Santa Rosa, CA 95401
Attention: Chief Executive Officer
Telephone: (707) 525-8658
Fax No.: (707) 525-8692

 
 
- 12 -

--------------------------------------------------------------------------------

 
(b)   Nonwaiver.  No failure or delay on Secured Party’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right
 
(c)   Amendments and Waivers.  This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Debtor and Secured Party.  Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.
 
(d)   Assignments.  This Security Agreement shall be binding upon and inure to
the benefit of Secured Party and Debtor and their respective successors and
assigns; provided, however, that Debtor may not sell, assign or delegate rights,
duties and obligations hereunder without the prior written consent of Secured
Party; provided, further, that Secured Party shall have the right to assign any
and all of Secured Party’s rights, duties and obligations hereunder at any time
without the prior written consent of Debtor.
 
(e)   Cumulative Rights, etc.  The rights, powers and remedies of Secured Party
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, the Transaction Documents or any other
agreement, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Secured Party’s
rights hereunder.  Debtor waives any right to require Secured Party to proceed
against any Person or to exhaust any Collateral or to pursue any remedy in
Secured Party’s power.
 
(f)   Payments Free of Taxes, Etc.  All payments made by Debtor under the
Transaction Documents shall be made by Debtor free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings.  In addition, Debtor shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Security
Agreement.  Upon request by Secured Party, Debtor shall furnish evidence
satisfactory to Secured Party that all requisite authorizations and approvals
by, and notices to and filings with, governmental authorities and regulatory
bodies have been obtained and made and that all requisite taxes, levies and
charges have been paid.
 
(g)   Partial Invalidity.  If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Security Agreement nor the legality, validity
or enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.
 
(h)   Expenses.  Debtor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by Secured Party in
connection with custody, preservation or sale of, or other realization on, any
of the Collateral or the enforcement or attempt to enforce any of the
Obligations which is not performed as and when required by this Security
Agreement.
 
(i)   Headings.  Headings in this Security Agreement and each of the other
Transaction Documents are for convenience of reference only and are not part of
the substance hereof or thereof.
 
(j)   Plural Terms.  All terms defined in this Security Agreement or any other
Transaction Document in the singular form shall have comparable meanings when
used in the plural form and vice versa.
 
 
- 13 -

--------------------------------------------------------------------------------

 
(k)   Construction.  Each of this Security Agreement and the other Transaction
Documents is the result of negotiations among, and has been reviewed by, Debtor,
Secured Party and their respective counsel.  Accordingly, this Security
Agreement and the other Transaction Documents shall be deemed to be the product
of all parties hereto, and no ambiguity shall be construed in favor of or
against Debtor or Secured Party.
 
(l)   Entire Agreement.  This Security Agreement and each of the other
Transaction Documents, taken together, constitute and contain the entire
agreement of Debtor and Secured Party and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof.
 
(m)   Other Interpretive Provisions.   References in this Security Agreement to
any document, instrument or agreement (a) includes all exhibits, schedules and
other attachments thereto, (b) includes all documents, instruments or agreements
issued or executed in replacement thereof, and (c) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given
time.  The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Security Agreement refer to this Security Agreement, as the
case may be, as a whole and not to any particular provision of this Security
Agreement.  The words “include” and “including” and words of similar import when
used in this Security Agreement shall not be construed to be limiting or
exclusive.
 
(n)   Governing Law.  This Security Agreement shall be governed by and construed
in accordance with the laws of the State of California without reference to
conflicts of law rules (except to the extent governed by the UCC).
 
[The remainder of this page is intentionally left blank]
 
 
 
 
 
 
 
 
 
 

 
- 14 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Debtor has caused this Security Agreement to be executed as
of the day and year first above written.
 
 

 
ZAP
 
By:  /s/ Steven Schneider

--------------------------------------------------------------------------------



Name: Steven Schneider

--------------------------------------------------------------------------------



Title:   Chief Executive Officer

--------------------------------------------------------------------------------

 
 
 
AGREED:
 
Cathaya Capital, L.P.,
as Secured Party


By: Cathaya Capital, G.P.
Its General Partner


By: Cathaya Capital Co., Ltd.
Its General Partner
 
By:  /s/ Priscilla Lu

--------------------------------------------------------------------------------



Name: Priscilla Lu

--------------------------------------------------------------------------------



Title:   Director

--------------------------------------------------------------------------------

 

 
                                



[Signature Page to Security Agreement]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A
TO SECURITY AGREEMENT
 
COPYRIGHTS
 
None.


 
PATENTS


Patent #
Date Issued
Subject
Patent No. 5,491,390
2/13/1996
Electric motor power system for bicycles, tricycles, and scooters
Patent No. 5,671,821
9/30/1997
Electric motor system
Patent No. 5,848,660
12/15/1998
Portable Collapsible Scooter (ZAPPY)
Patent No. 5,634,423
6/3/1997
Personal Submersible Marine Vehicle
Patent No. 5,423,278
6/13/1995
Submersible Marine Vessel
Patent No. 5,303,666
4/19/1994
Submersible Marine Vessel
Patent No. 6,748,894
6/15/2004
Submersible Marine Vessel (sea scooter)
Patent No. 6,588,528
7/8/2003
Electric Vehicle Drive System
Patent No. 5,842,535
12/1/1998
Electric Drive Assembly for Bicycles
Patent No. 6,050,357
4/18/2000
Powered Skateboard
Patent No. 6,059,062
5/9/2000
Powered Roller Skates
Patent No. 5,735,361
4/7/1998
Dual-Pole Personal Towing Vehicle
Patent No. 5,913,373
6/22/1999
Dual-Pole Dual-Wheel Personal Towing Vehicle
Patent No. DS540,400
04/10/07
Three-Wheeled Vehicle (ZAPPY 3 Scooter)
Patent No. D433,718
11/14/2000
Portable Collapsible Scooter (ZAPPY)
Patent No. D347,418
5/31/1994
Scuba Scooter
Patent No. D359,022
6/6/1995
Scuba Scooter

 


 
 
A-1

--------------------------------------------------------------------------------

 
PATENT APPLICATIONS
 
None.
 
TRADEMARKS


Mark
Registration No.
Registration Date
The Future is Electric
Trademark No. 2329466
12/21/99
ZAP
Trademark No. 1794866
07/06/93
ZAP Car
Trademark No. 2912329
12/21/04
ZAP Electric Vehicle Outlet
Trademark No. 2335090
03/28/00
ZAPPY
Trademark No. 2330894
03/21/00
Zapworld.com
Trademark No. 2371240
07/25/00
Zero Air Pollution
Trademark No. 2320346
12/22/00

 


 
TRADEMARK APPLICATIONS


None.
 


 
MASK WORKS
 
None.

 

 
 
A-2

--------------------------------------------------------------------------------

 
SCHEDULE B
TO SECURITY AGREEMENT
 
DEBTOR PROFILE
 
1.   Name.  The legal name of Debtor is and the address of its chief executive
office is:
 
ZAP
501 4th Street
Santa Rosa, CA 95401
 
2.   Organizational Identification Number; Federal Employer Identification
Number.  The Debtor’s organizational identification number in its state of
incorporation is 1913349 and Debtor’s federal employer identification number is
94-xxxxxx.
 
3.   State of Incorporation; Prior Names.  Debtor was incorporated on September
23, 1994 in the state of California.  Since its incorporation Debtor has had the
following legal names (other than its current legal name):
 

 
Prior Name
 
ZAP Power Systems
ZAPWorld.com
Date Debtor’s Name
Was Changed From Such Name
 
June 2, 1999
December 15, 2004

 
4.   Debtor does business under the following trade names:


Trade Name
Is This Name Registered?
Registration No.
Registration Date
The Future is Electric
Yes
Trademark No. 2329466
12/21/99
ZAP
Yes
Trademark No. 1794866
07/06/93
ZAP Car
Yes
Trademark No. 2912329
12/21/04
ZAP Electric Vehicle Outlet
Yes
Trademark No. 2335090
03/28/00
ZAPPY
Yes
Trademark No. 2330894
03/21/00
Zapworld.com
Yes
Trademark No. 2371240
07/25/00
Zero Air Pollution
Yes
Trademark No. 2320346
12/22/00

 
 
 
B-1

--------------------------------------------------------------------------------

 
 
5.   Place of Business.  Debtor has the following places of business:


Address
Owner of Location
Brief Description of Assets and Value
501 4th Street, Santa Rosa, CA
ZAP
Corporate Headquarters; 20,000 square feet; approximate value - $2,700,000
8/9th Street, Santa Rosa, CA
Railroad Square LLC
Warehousing; 60,000 square feet
3362 & 3405 Fulton Road
Santa Rosa, CA
Steven Schneider
Auto Lot / Office; 21,780 square feet; approximate value - $500,000
44720 Main Street
Mendocino, CA
ZAP
Retail Outlet; 5,500 square feet; approximate value - $1,000,000

 
6.   Assets in Possession of Third Parties.  The following are names and
addresses of all persons or entities other than Debtor, such as lessees,
consignees, warehousemen or purchasers of chattel paper, which have possession
or are intended to have possession of any of the Collateral consisting of
intsruments, chattel paper, inventory or equipment:
 
Name                      Mailing
Address                                           County                                        
;   State
 
None
 
7.   Qualification To Do Business.  Debtor is qualified to do business in the
following states:
 
All 50 States
 
8.   Existing Security Interests.  Debtor’s assets are subject to the following
security interest of Persons other than the Collateral Agent:
 

 
Assets
 
Corporate Headquarters
501 4th Street
Santa Rosa, CA 95401
Name of Secured Party
 
Al Yousuf LLC 

 
9.   Tax Assessments.  The following tax assessments are currently outstanding
and unpaid:
 

  Assessing Authority Amount and Description        
None

 

 
 
B-2

--------------------------------------------------------------------------------

 
 
10.   Bank Accounts; Securities Accounts:  The following is a complete list of
all bank accounts and securities accounts maintained by Debtor (provide name and
address of depository bank (or brokerage firm), type of account):


Bank
Account Description
 
North Coast Bank
90 South E. Street, Santa Rosa, CA 95404
ZAP Operating Account
 
North Coast Bank
90 South E. Street, Santa Rosa, CA 95404
ZAP Payroll Account
 
North Coast Bank
90 South E. Street, Santa Rosa, CA 95404
Voltage Vehicles Operating Account
 
North Coast Bank
90 South E. Street, Santa Rosa, CA 95404
Voltage Vehicles Payroll Account
 
North Coast Bank
90 South E. Street, Santa Rosa, CA 95404
Voltage Vehicles Money Market Account
 
North Coast Bank
90 South E. Street, Santa Rosa, CA 95404
ZAP Money Market Account
 
North Coast Bank
90 South E. Street, Santa Rosa, CA 95404
ZAP Inventory Purchases Account
 

 
11.   Commercial Tort Claims.  Debtor has the following Commercial Tort Claims:
 
Robert Chauvin; Mary Chauvin; Rajun Cajun, Inc. dba ZAP of Carson City, dba ZAP
of Reno, dba ZAP of Sparks (“Robert Chauvin, et al.”) v. Voltage Vehicles; ZAP;
ZAP Power Systems Inc.; ZAPWORLDCOM; Elliot Winfield; Steven Schneider; Phillip
Terrazzi; Max Scheder-Breschin; Renay Cudie; [sic] and Does I-XX, Second
Judicial District Court State of Nevada, County of Washoe, Case No. CV06 02767
 
Voltage Vehicles v. Rajun Cajun, et al., Superior Court of California, County of
Sonoma, Case No. SCV 240179, filed February 9, 2007.  (This suit is related to
the Nevada case of  Robert Chauvin, et al. v. Voltage Vehicles, et al. discussed
immediately above.)

 
 
B-3

--------------------------------------------------------------------------------

 